Citation Nr: 0736534	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for post operative 
residuals, right inguinal hernia repair, currently assigned a 
10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973.  Thereafter, he served in the Indiana Army 
National Guard from March 1989 to May 1997.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2003 and April 2004 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
bilateral hearing loss that is causally or etiologically 
related to his military service.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

4.  The veteran has not been shown to have a right inguinal 
hernia that is postoperative recurrent, unoperated 
irremediable, or not well supported by truss or not readily 
reducible.  


CONCLUSION OF LAW

1.  Hearing loss was not incurred in active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).
2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113  (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for postoperative right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Concerning a claim for an increased rating 
for a service-connected disability, only the last two 
elements noted above are relevant to the claim, i.e., degree 
of disability and the effective date of the disability, 
because in such cases service connection has already been 
established.  
In this case, the RO sent the veteran a letter, dated in 
September 2003, before the initial unfavorable decisions in 
November 2003 and April 2004 on his claims.  However, the 
Board notes that, although the letter indicates that the 
veteran was sent an attachment called, "What the Evidence 
Must Show", the attachment is not in the file, and 
therefore, the Board cannot determine whether this attachment 
met the notification requirements of the law, namely, whether 
the veteran was informed of the information and evidence not 
of record that was necessary to substantiate the claims for 
service connection and an increased rating.  However, the 
Board finds that VA cured any defect in the timing of the 
initial September 2003 notice letter by subsequent notice 
letters dated in February 2005 and January 2006 that were 
issued before readjudication and issuance of the January 2006 
SSOC.  Therefore, no prejudice to the veteran will result in 
proceeding with the issuance of a final decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case (SOC)).  

The requirements with respect to the content of the notice 
were met in this case February 2005 and January 2006 letters.  
The RO informed the veteran about the information and 
evidence that is necessary to substantiate his claims for 
service connection and increased rating.  Specifically, the 
February 2005 letter stated that in order to establish 
service connection, the RO needed evidence showing that an 
injury, event, or disease began in or was made worse by 
military service, a currently physical or mental disability, 
and a relationship between the current disability and an 
injury, disease or event in service.  It also stated that to 
establish an increased rating, the veteran must demonstrate 
that the service-connected condition has gotten worse.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2005 and January 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA would assist him in requesting records held by 
Federal agencies, including service medical records, military 
records, and VA medical records that were not already part of 
the claims file.  The veteran was also informed in both 
letters that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, all three notice 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

Finally, he February 2005 and January 2006 letters 
specifically notified the veteran that he should provide any 
additional evidence in his possession that pertains to the 
claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

As for the additional requirements established by 
Dingess/Hartman, 19 Vet. App. at 473, noted above, the Board 
finds that VA sufficiently notified the veteran.  In the 
present appeal, the veteran was provided with notice in a 
March 2006 letter.  The letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

Alternatively, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that because the veteran is not entitled to 
service connection for hearing loss or tinnitus, any 
questions as to the degree of disability or the effective 
date of the disability is moot.  The Board also concludes 
below that the veteran is not entitled to an increased rating 
for his service-connected disability.  Therefore, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded VA examinations in 
October 2003 and March 2005 and was provided the opportunity 
to testify at a hearing before the Board but did not elect to 
do so.  The veteran's service medical records as well as his 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with his claims.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

A.  Service connection for bilateral hearing loss

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2007).

In the veteran's August 2003 claim, he contended that 
bilateral hearing loss was caused by acoustic trauma 
experienced while he was exposed to constant firing of heavy 
artillery in service.  He elaborated in an October 2003 VA 
examination that his military duties involved the use of 
mortars.  Specifically, he contends that he was exposed to 
high-intensity noise without protection as a combat medic 
attached to an armored battalion, and service records verify 
that he did serve in such a unit while stationed in Europe.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes, for the 
reasons which follow, that the veteran is not entitled to 
service connection for bilateral hearing loss.  The veteran 
underwent a VA audiological examination on October 2003.  His 
puretone thresholds, in


decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
25
25
25
25
40
29
LEFT
30
30
30
40
45
36

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The results indicate that the veteran 
currently has bilateral hearing loss for VA service 
connection purposes.  38 C.F.R. § 3.385 (2007).

However, while the evidence does show a current hearing loss 
for VA service connection purposes, there is a lack of 
evidence that the veteran suffered a disease, injury, or 
event during service that caused this hearing loss.  The 
veteran's service medical records are void of any evidence of 
a diagnosis or treatment for hearing loss during active 
military service.  The veteran disclaimed any health problems 
during his separation examination of July 1973.  In this 
examination, the medical examiner found the veteran's ears to 
be normal on clinical evaluation, and audiological findings 
were also normal.  

There is also no evidence of any treatment or complaint of 
hearing loss within the one-year presumptive period following 
separation from service.  Accordingly, service connection may 
not be granted on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

In addition, there is a lack of evidence to link the 
veteran's current hearing loss to the veteran's military 
service.  The Board notes that the evidence submitted by the 
veteran does not show him seeking treatment for hearing loss 
until many decades following his separation from service.  In 
addition, on reports of medical history on examinations 
conducted in March 1989, March 1993, and January 1995 while 
he was serving in the Indiana Army National Guard, the 
veteran disclaimed ever having any hearing loss.  The Board 
notes, however, that audiometric testing done during these 
examinations showed a few puretone thresholds, in decibels, 
above 20, and some medical authority indicates that the 
threshold for normal hearing is from 0 to 20 decibels and 
higher thresholds indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Nevertheless, 
examiners at that time did not diagnose hearing loss based on 
these audiometric findings, and they assigned a numeric 
designation of "1" under "H" for hearing in the physical 
profile block of each of these examination reports.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  
See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.")

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2007) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in active 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  However, in the present case, 
there is no medical opinion which currently links the 
veteran's current hearing loss to his military service.  

The only evidence of record which links currently existing 
hearing loss to the veteran's active duty service is the 
veteran's own allegations. The record, however, does not show 
that the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and any current disability.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
(2007) with respect to the relationship between events 
incurred during service and the claimed bilateral hearing 
loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1)(2007).  The Board 
finds that the medical evidence of record, which does not 
indicate that the veteran currently suffers from bilateral 
hearing loss related to in-service noise exposure, is more 
probative than the veteran's own lay statements.

The Board also notes that VA did provide the veteran with a 
medical examination in this case in October 2003, but no 
opinion regarding any connection between acoustic trauma and 
a current hearing loss, if any, could be rendered because the 
VA examiner found the results of the testing to be unreliable 
for the following reasons as shown by the examination report.  
Specifically, the examiner stated that the admitted pure-tone 
thresholds across the primary speech frequencies were 
unacceptably greater than the patient's admitted speech 
recognition thresholds.  In view of the 100 percent word 
recognition scores obtained at a hearing level only slightly 
above the veteran's admitted pure-tone thresholds, the 
examiner concluded that these test results were of only poor 
to fair consistency and reliability.  The veteran was re-
instructed to apply himself again to responding to pure-tone 
thresholds.  The pure-tone thresholds did not improve.  The 
VA examiner thus viewed the veteran as uncooperative and the 
test results were not felt to be the result of his best 
testing efforts. 

Accordingly, the Board concludes that it cannot find that the 
veteran has a current hearing loss disability for VA service 
connection purposes because the evidence which would have 
provided the Board with a basis for rendering such a finding 
is unreliable despite a repeated effort by the VA examiner to 
obtain reliable results.  In addition, the veteran has also 
submitted outpatient treatment records from VA Medical Center 
(VAMC) dated from 2004 to 2005.  After review, the Board 
concludes that these records are not relevant to the 
veteran's claim because they show no complaints or findings 
of a current hearing loss disability.  Absent evidence of a 
current disability, service connection cannot be granted.  
See Degmetich, 104 F. 3d at 1332; 38 C.F.R. § 3.385.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In light of all the evidence submitted, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.
B.  Service connection for tinnitus

In the veteran's August 2003 claim, he stated that current 
tinnitus was caused by acoustic trauma suffered while being 
exposed to constant firing of heavy artillery.  The veteran 
also stated in an October 2003 VA examination that his 
military duties involved the use of mortars.  Additionally, 
the veteran worked as a combat medic in an armored battalion 
and was exposed to high-intensity noise, without available 
hearing protection.  The veteran reported that for "over a 
year or so," he had noticed the onset of tinnitus, 
especially for the left ear.  He reported that tinnitus was 
almost constant and occasionally changing from a loud-to-
soft, high-pitched tone.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
A VA examination in October 2003 failed to diagnose the 
veteran with tinnitus, other recent medical evidence shows no 
complaints of tinnitus, and the veteran reported to the 
October 2003 VA examiner that he had tinnitus for only "over 
a year or so".

In this regard, the Board notes that the medical evidence of 
record does not indicate that the veteran was ever treated 
for or diagnosed with tinnitus following his period of 
service.  To the contrary, the veteran denied ever having 
hearing problems of any kind in medical examinations of March 
1989, March 1993, and January 1995 while in the Indiana Army 
National Guard.  The veteran himself stated in the October 
2003 VA examination that his onset of tinnitus was within 
approximately one year prior to his examination.  

As previously mentioned above, with regard to the decades-
long evidentiary gap in this case between active service and 
the earliest complaints of tinnitus, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  Forshey, 12 Vet. App. at 74.  
The veteran has also submitted outpatient treatment records 
from a VAMC dated from 2004 to 2005.  After review, the Board 
concludes that these records are not relevant to the 
veteran's claim because they show no evidence of current 
complaints of tinnitus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  See Gilbert, 1 Vet. App. at 54.  Accordingly, the 
Board concludes that service connection for tinnitus is not 
warranted.  

II.  Increased rating for post operative residuals, right 
inguinal hernia repair.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
post operative residuals, right inguinal hernia repair with a 
noncompensable evaluation in a rating decision of July 1974.  
The current November 2003 rating decision on appeal increased 
the disability rating to 10 percent, pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2007).  

Under Diagnostic Code 7338, a 10 percent evaluation is 
assigned for when the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is assigned when the inguinal 
hernia is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent evaluation is assigned when the 
inguinal hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
right inguinal hernia.  The medical evidence of record does 
not show the veteran to have a hernia.  In fact, the March 
2005 VA examiner indicated that there was no hernia at that 
time.  Moreover, there is no evidence of a recurrent inguinal 
hernia documented in the veteran's current treatment records.  
The examiner did note that the veteran was very tight in the 
right inguinal area.  However, in light of all the evidence 
before the Board, the veteran has not met the criteria for a 
30 percent disability evaluation because that criteria 
requires the presence of a postoperative recurrent hernia, 
and the medical examiner in this case specifically noted that 
no hernia was present.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his post operative residuals, 
right inguinal hernia repair.  

The veteran has also submitted outpatient treatment records 
from VAMC dated from 2004 to 2005.  After review, the Board 
concludes that these records are not relevant to the 
veteran's claim because these records show no complaints or 
findings relevant to a recurrent right inguinal hernia.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's service-connected 
hernia has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An increased disability rating in excess of 10 percent for 
post operative residuals, right inguinal hernia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


